In a proceeding to probate a will, the appeal is from an order of the Surrogate’s Court, Kings County, denying appellants’ renewed motion to preclude respondent Mass from giving evidence with respect to her objection of undue influence, and directing appellants to accept service of said respondent’s bill of particulars, verified June 7, 1959. Order affirmed, with one bill of $10 costs and disbursements to respondent Mass and one bill of $10 c.osts and disbursements to appellants, payable out of the estate. No opinion. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.